PER CURIAM.1
Michael Aaron Little (Little), federal prisoner # 06099-058, appeals the district court’s dismissal of his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. Little claims that the Bureau of Prisons erred in failing to restore his forfeited statutory good time credit on his federal sentence. He argues that the warden did not have the discretion to deny his request for the restoration of his statutory good time.
Little has failed to show that the prison administration abused its discretion or that he did not receive proper notice from the prison authorities. The warden had the discretion to deny Little’s request for restoration of his statutory good time. See Sexton v. United States, 429 F.2d 1300, 1301 (5th Cir.1970).
Accordingly, the judgment of the district court is
AFFIRMED.

. Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.